Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1, drawn to a display system for a generic optical instrument.
Group II, claim(s) 3-24, 26-38, drawn to a direct view optic for a firearm
Group III, claim(s) 51-55, drawn to a holographic display system for inclusion with a generic view optic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I includes the special technical feature of a light engine, not included in the other groups. Group II includes the special technical feature of the optical device projects a distant image onto a display, not included in the other groups. Group III includes the special technical feature of a direct enhanced view optic that is used to enhance the view of a scene, a video processor in electronic communication with the processor and configured to receive a plurality of video inputs and the information and perform low power video processing so as to prepare displayable information: a projector configured to receive the displayable information from the video processor and to project images representative of the displayable information, not included in the other groups.
The only technical feature shared by Groups I-III that would otherwise unify the groups, is a holographic display system and an image. These shared technical features do not represent a contribution over prior art because the shared technical features are disclosed by at least one prior art reference, US 2018/0224650 A1 (hereinafter ‘Sheltered’).
The only additional technical features shared by Groups I-III that would otherwise unify the groups, are the holographic display system providing a see-through information overlay and a guide. However, these shared technical features do not represent a contribution over prior art, because the shared technical features are disclosed by Sheltered.
Sheltered discloses a holographic display system a holographic image (para [0444] - The holographic waveguide system 4925 spans the main body 4910 as well as the base 4920. A digital or active 
As the common features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-III lack unity under PCT Rule 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303)297-4454. The examiner can normally be reached 7:30am - 4:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner
Art Unit 3641